IN THE
                            TENTH COURT OF APPEALS

                                 No. 10-11-00054-CR

JOSEPH NPKA HERD,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                             From the 361st District Court
                                 Brazos County, Texas
                           Trial Court No. 10-00152-CRF-361


                            MEMORANDUM OPINION


       Joseph Npka Herd attempts to appeal from an order denying his application for

writ of habeas corpus. The Clerk of this Court notified Herd in a letter dated June 10,

2011, that that his notice of appeal did not include the required certification of his right

to appeal. TEX. R. APP. P. 25.2(d). The Court warned Herd that the Court would dismiss

the appeal if he did not file a certification of his right to appeal within 14 days from the

date of the letter. See TEX. R. APP. P. 44.3. More than 14 days have passed and no

response has been filed.
        Accordingly, this appeal is dismissed.



                                          AL SCOGGINS
                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 3, 2011
Do not publish
[CR 25]




Herd v. State                                           Page 2